DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 26 have been amended.  Claims 29-44 are newly added for examination.

Response to Arguments
3.	Applicant's arguments filed on January 7, 2021 have been fully considered but they are not persuasive.
4.	The Applicant’s arguments alleging that Chatterjee ‘861 fail to teach or discloses “determining, based on a location of another base station and information regarding the other base station comprising an indication that the other base station is receiving an uplink transmission, that the other base station is to experience interference while receiving the uplink transmission due to a downlink transmission by the base station”.  The Applicant is specifically alleging Chatterjee ‘861 fails to disclose “that a location of the victim node is used to determine that the victim node may experience interference”.
5.	In response, the Examiner respectfully disagrees because Chatterjee under the broadest reasonably interpretation does teach the disputed claim limitation.  In particular, Chatterjee teaches the interference information that is transmitted from eNB to eNB in relation to the direction (col. 18, line 40-47, noted: the direction is treated as the location/position of the victim node, noted: measurement report is sent from one node to the another node, col. 10, line 52-55+, col. 11, line 17-43, noted: the measurement of the node/victim node is the information).

	The Examiner respectfully submit that Maltsev teaches the disputed claim limitations in section 0057-0060.
 
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 1-11, 26,  29-44 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al (US 9,736,861 B2, IDS) in view of Maltsev et al (US 2014/0003270 A1).
		
	Regarding claim 1(Currently Amended), Chatterjee et al (US 9,736,861 B2) discloses a method for wireless communications performed by a base station (fig. 1, fig. 12, reference node coupled to neighboring node 730 an interference coordination, col. 3, line 18-65, col. 4, line BS-to-BS interference, col. 4, line 29-59) , comprising: determining, based on a location of another base station and information regarding the other base station (see, inter-node interference, full-steering  in the direction  of the victim node or uplink node, col. 18, 26-50, noted: the direction is treated as the location/position of the victim node, noted: measurement report is sent from one node to the another node,  col. 10, line 52-55+, col. 11, line 17-43, noted: the measurement of the node/victim node is the information),  that the other base station is receiving an uplink transmission, that the other base station is  to experience interference while receiving the uplink transmission due to a downlink transmission by the base station (see, inter-node interference, the inter-node interference signal from the aggressor node, including DL transmission or uplink transmission from  while another node is receiving, col. 14, line 22-43+);  and forming a null in a beam of the downlink transmission in a direction matching the location of the other base station (see, transmitted beamforming at the aggressor node of the downlink node can provide null steering in the direction of the victim node or the uplink node to minimize the signal transmission power, col. 18, line 37-50).

	Chatterjee ‘861discloses all the claim limitations but fails to explicitly teach: an indication that the other base station is receiving an uplink transmission that the other base station is to experience interference while receiving the uplink transmission due to a downlink transmission by the base station.
	However, Maltsev ‘270 from the same field of endeavor (see, wireless method and system for mitigating interference/eliminating interference between adjacent cells/eNBs based on interference measurements, section 0044-0048) discloses: indication (see, determine direction of a null of the beam pattern, section 0059, 0056, fig. 3, LPN node within the coverage area of the MCN/eNodeB, the small eNB 306 is a distant away from the eNodeB 302, section 0037, 0042, 0044, section 0057-0060-interference related information from illuminate eNB to the first eNB (section 0070)/,  that the other base station is receiving an uplink transmission) that the other base station is to experience interference while receiving the uplink transmission due to a downlink transmission by the base station (section 0057-0059, see interference due to downlink transmission from Macro node (MCN) and UL transmission from the UE transmission, including the interference in the direction of the low power node (LPN)).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless method and system for mitigating interference between the eNodeBs using created beam forming or null beam as taught by Maltsev ‘270 into the method and apparatus of inter-node interference coordination of Chatterjee ‘861.  The motivation would have been to provide mitigation or avoiding interference by assigning different time slots (section 0031).
	                               
 	Regarding claim 2, Chatterjee ‘861 discloses the method of claim 1, wherein the interference comprises adjacent channel interference (see, adjacent channel interference in relation to inter-node interference between base stations/nodeB’s interference, col. 4, line 42-56). 
 
	Regarding claim 4, Chatterjee ‘861 discloses the method of claim 1, wherein the information comprises information regarding attenuation between the base station and the other base station (see, pathloss values in relation to node-to-node channels between the cells and RSTP-type measurements between neighboring cells, col. 10, line 30-35, col. 11, line 17-43). 
 
	Regarding claim 6, Chatterjee ‘861 discloses the method of claim 1, wherein the information comprises one or more measurements of one or more transmissions from the other base station (see, path loss values in relation to node-to-node channels between the cells and RSTP-type measurements between neighboring cells, col. 10, line 30-55, col. 11, line 17-43). 
 
Regarding claim 7, Chatterjee ‘861 discloses the method, further comprising: measuring the one or more transmissions from the other base station to determine the one or more measurements (see, pathloss values in relation to node-to-node channels between the cells and RSTP-type measurements between neighboring cells, col. 10, line 30-55, col. 11, line 17-43).

	Regarding claim 9, Chatterjee ‘861discloses the method, wherein measuring the one or more transmissions comprises measuring the one or more transmissions using a measuring device tuned to an adjacent channel of a channel of the one or more transmissions (see, each of the node can generate measurement report and send it to the neighboring node, the measurement report includes RSRP or RSRQ value, col. 10, line 52-55+, col. 11, line 17-43, col. 4, line  51-55-interference which includes adjacent channel interference).

 	The combination of Chatterjee ‘8691 and Sterling-Gallacher ‘065 discloses all the claim limitations but fails to explicitly teach:
	Regarding claim 3, the method of claim 1, wherein the information comprises a distance from the base station to the other base station.
	Regarding claim 5, the method of claim 1, wherein the information comprises information regarding a boresight direction of the other base station. 
	
	Regarding claim 8, the method, wherein measuring the one or more transmissions comprises measuring the one or more transmissions as received using one or more receive beams of the base station. 
	Regarding claim 10, the method of claim 1, wherein the information comprises an indication that the base station does not have information regarding a baseline time 
division duplex (TDD) configuration of the other base station. 

	Regarding claim 11, the method of claim 1, wherein the information comprises a baseline time division duplex (TDD) configuration of the other base station, and forming the 
null comprises forming the null only in slots of the baseline TDD configuration 
that are indicated to be uplink slots. 
	However, Maltsev ‘270 from the same field of endeavor (see, wireless method and system for mitigating interference/eliminating interference between adjacent cells/eNBs based on interference measurements, section 0044-0048) discloses: Regarding claim 3, the method of claim 1, wherein the information comprises a distance (see, determine direction of a null of the beam pattern, section 0059, 0056, fig. 3, LPN node within the coverage area of the MCN/eNodeB, the small eNB 306 is a distant away from the eNodeB 302, section 0037, 0042, 0044)  from the base station to the other base station (see, measurement information from illuminated eNodeB to the transmit eNodeB in relation to take action such as reducing interferences, section 0056, noted: the transmission is from MCN eNodeB to LPN node, the LPN is within a portion of the coverage, section 0058, 0062).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless method and system for mitigating interference between the eNodeBs using created beam forming or null beam as taught by Maltsev ‘270 into the combined method and apparatus of inter-node interference coordination of Chatterjee ‘861 and Sterling-Gallacher ‘065.  The motivation would have been to provide mitigation or avoiding interference by assigning different time slots (section 0031).
	Regarding claim 5, the method of claim 1, wherein the information comprises information regarding a boresight direction of the other base station (see, measurement information from illuminated eNode9B to the transmit eNodeB in relation to take action such as reducing interferences, section 0056, see, determine direction of a null of the beam pattern, section 0059, 0056).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless method and system for mitigating interference between the eNodeBs using created beam forming or null beam as taught by Maltsev ‘270 into the combined method and apparatus of inter-node interference coordination of Chatterjee ‘861 and Sterling-Gallacher ‘065.  The motivation would have been to provide mitigation or avoiding interference by assigning different time slots (section 0031).
	Regarding claim 8, the method, wherein measuring the one or more transmissions comprises measuring the one or more transmissions as received using one or more receive beams of the base station (see, determined location of null of beam (Section 0059, 0056), and applying beamforming to create beam pattern in relation to receiving potential interferences associated with activities of another base station or a null in the direction of the LPN, 0056, 0058-0059).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless method and system for mitigating interference between the eNodeBs using created beam forming or null beam as taught by Maltsev ‘270 into the combined method and apparatus of inter-node interference coordination of Chatterjee ‘861 and Sterling-Gallacher ‘065.  The motivation would have been to provide mitigation or avoiding interference by assigning different time slots (section 0031).

	Regarding claim 10, the method of claim 1, wherein the information comprises an indication that the base station does not have information regarding a baseline time 
see, LPN communicates tie TDD configuration to the MCN/eNodeB, the MCN/eNodeB compares it with the MCN’s own TDD configuration, identifies the set of subframes and differing directions, section 0066, 0056-0060).
 	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless method and system for mitigating interference between the eNodeBs using created beam forming or null beam as taught by Maltsev ‘270 into the combined method and apparatus of inter-node interference coordination of Chatterjee ‘861 and Sterling-Gallacher ‘065.  The motivation would have been to provide mitigation or avoiding interference by assigning different time slots (section 0031).

	Regarding claim 11, the method of claim 1, wherein the information comprises a baseline time division duplex (TDD) configuration of the other base station (see, TDD configuration of the table, transmission of LPN (low power node) and TDD corresponding to the MCN/eNodeB, section 0058-0060) , and forming the 
null comprises forming the null only in slots of the baseline TDD configuration 
that are indicated to be uplink slots (noted: the applying beam forming to create a beam patter or null in relation to the TDD configuration, section 0058-0060, fig. 2, TDD in subframe associated with time slots, 0066).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless method and system for mitigating interference between the eNodeBs using created beam forming or null beam as taught by Maltsev ‘270 into the method and apparatus of inter-node interference coordination of Chatterjee ‘861.  The motivation would 
	
	Regarding claim 26 (Currently Amended), Chatterjee ‘861discloses an apparatus (fig. 12, Reference node 710 which includes a transceiver module 716, processing module, scheduler 718 and estimating module 708, col. 25, line 28 to col. 27, line 17) method fig. 1, fig. 12, reference node coupled to neighboring node 730 an interference coordination, col. 3, line 18-65, col. 4, line BS-to-BS interference, col. 4, line 29-59), comprising:  comprising: a processor (see, the estimating module configured to estimate path-loss of node-to-node channels between the nodes, col. 26, line 24-44, see, inter-node interference, full-steering  in the direction  of the victim node or uplink node, col. 18, 26-50, noted: the direction is treated as the location/position of the victim node) configured to: determine (see, the estimating module configured to estimate path-loss of node-to-node channels between the nodes, col. 26, line 24-44, see, inter-node interference, full-steering  in the direction  of the victim node or uplink node, col. 18, 26-50, noted: the direction is treated as the location/position of the victim node), based on a location of a base station (BS) and information regarding the BS (see, inter-node interference, full-steering  in the direction  of the victim node or uplink node, col. 18, 26-50, noted: the direction is treated as the location/position of the victim node, noted: measurement report is sent from one node to the another node,  col. 10, line 52-55+, col. 11, line 17-43, noted: the measurement of the node/victim node is the information), comprising  that the other base station is receiving an uplink transmission, that the BS is to experience interference while receiving the uplink transmission due to a downlink transmission by the apparatus (see, inter-node interference, the inter-node interference signal from the aggressor node, including DL transmission or uplink transmission from  while another node is receiving, col. 14, line 22-43+); and form a null in a beam of the downlink transmission in a direction  (see, transmitted beamforming at the aggressor node of the downlink node can provide null steering in the direction of the victim node or the uplink node to minimize the signal transmission power, col. 18, line 37-50); and a memory coupled with the processor (fig. 13, the node or the computing devices which includes RAM, EPROM/memory, col. 27, line 56 to col. 28, line 30).
	
	Chatterjee ‘861discloses all the claim limitations but fails to explicitly teach: an indication that the other base station is receiving an uplink transmission that the other base station is to experience interference while receiving the uplink transmission due to a downlink transmission by the base station.
	However, Maltsev ‘270 from the same field of endeavor (see, wireless method and system for mitigating interference/eliminating interference between adjacent cells/eNBs based on interference measurements, section 0044-0048) discloses: indication (see, determine direction of a null of the beam pattern, section 0059, 0056, fig. 3, LPN node within the coverage area of the MCN/eNodeB, the small eNB 306 is a distant away from the eNodeB 302, section 0037, 0042, 0044, section 0057-0060-interference related information from illuminate eNB to the first eNB (section 0070)/,  that the other base station is receiving an uplink transmission) that the other base station is to experience interference while receiving the uplink transmission due to a downlink transmission by the base station (section 0057-0059, see interference due to downlink transmission from Macro node (MCN) and UL transmission from the UE transmission, including the interference in the direction of the low power node (LPN)).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless method and system for mitigating interference between the 
	
	Regarding claim 29 (New), Chatterjee ‘861 discloses the apparatus of claim 26, wherein the interference comprises adjacent channel interference (see, adjacent channel interference in relation to inter-node interference between base stations/nodeB’s interference, col. 4, line 42-56). 

Chatterjee ‘861 discloses all the claim limitations but fails to explicitly teach:
Regarding claim 30 (New) The apparatus of claim 26, wherein the information comprises a distance from the base station to the other base station.
	However, Maltsev ‘270 from the same field of endeavor (see, wireless method and system for mitigating interference/eliminating interference between adjacent cells/eNBs based on interference measurements, section 0044-0048) discloses: Regarding claim 30 (New) The apparatus of claim 26, wherein the information comprises a distance from the base station to the other base station (see, determine direction of a null of the beam pattern, section 0059, 0056, fig. 3, LPN node within the coverage area of the MCN/eNodeB, the small eNB 306 is a distant away from the eNodeB 302, section 0037, 0042, 0044).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless method and system for mitigating interference between the eNodeBs using created beam forming or null beam as taught by Maltsev ‘270 into the method and apparatus of inter-node interference coordination of Chatterjee ‘861.  The motivation would 

	Regarding claim 31 (New), Chatterjee ‘861 discloses the apparatus of claim 26, wherein the information comprises information regarding attenuation between the base station and the other base station (see, pathloss values in relation to node-to-node channels between the cells and RSTP-type measurements between neighboring cells, col. 10, line 30-35, col. 11, line 17-43).

 Chatterjee ‘861 discloses all the claim limitations but fails to explicitly teach:
Regarding claim 32 (New), Chatterjee ‘861 discloses the apparatus of claim 26, wherein the information comprises information regarding a boresight direction of the other base station.
Regarding claim 32 (New), the apparatus of claim 26, wherein the information comprises information regarding a boresight direction of the other base station (see, measurement information from illuminated eNode9B to the transmit eNodeB in relation to take action such as reducing interferences, section 0057-0059).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless method and system for mitigating interference between the eNodeBs using created beam forming or null beam as taught by Maltsev ‘270 into the method and apparatus of inter-node interference coordination of Chatterjee ‘861.  The motivation would have been to provide mitigation or avoiding interference by assigning different time slots (section 0031).

	Regarding claim 33 (New), Chatterjee ‘861 discloses the apparatus of claim 26, wherein the information comprises one or more measurements of one or more transmissions from the other base station (see, path loss values in relation to node-to-node channels between the cells and RSTP-type measurements between neighboring cells, col. 10, line 30-55, col. 11, line 17-43). 
 	
	Regarding claim 34 (New) , Chatterjee ‘861 discloses a non-transitory computer readable medium (noted: portions/embodiments which take the form of program code/instructions/computer-readable storage medium that is executed by processor/circuitry, col. 27, line 56 to col. 28, line 65, fig. 12, Reference node 710 which includes a transceiver module 716, processing module, scheduler 718 and estimating module 708, col. 25, line 28 to col. 27, line 17)  having computer executable code stored thereon (noted: portions/embodiments which take the form of program code/instructions/computer-readable storage medium that is executed by processor/circuitry, col. 27, line 56 to col. 28, line 65, (fig. 13, the node or the computing devices which includes RAM, EPROM/memory, col. 27, line 56 to col. 28, line 30) comprising: code for determining based on a location of another base station and information regarding the other base station (see, the estimating module configured to estimate path-loss of node-to-node channels between the nodes, col. 26, line 24-44, see, inter-node interference, full-steering  in the direction  of the victim node or uplink node, col. 18, 26-50, noted: the direction is treated as the location/position of the victim node) comprising an indication that the other base station is receiving an uplink transmission, that the other base station is to experience interference while receiving the uplink transmission due to a downlink transmission by the base station (see, inter-node interference, the inter-node interference signal from the aggressor node, including DL transmission or uplink transmission from  while another node is receiving, col. 14, line 22-43+); and code for forming a null in a beam see, transmitted beamforming at the aggressor node of the downlink node can provide null steering in the direction of the victim node or the uplink node to minimize the signal transmission power, col. 18, line 37-50).
	Chatterjee ‘861discloses all the claim limitations but fails to explicitly teach: an indication that the other base station is receiving an uplink transmission that the other base station is to experience interference while receiving the uplink transmission due to a downlink transmission by the base station.
	However, Maltsev ‘270 from the same field of endeavor (see, wireless method and system for mitigating interference/eliminating interference between adjacent cells/eNBs based on interference measurements, section 0044-0048) discloses: indication (see, determine direction of a null of the beam pattern, section 0059, 0056, fig. 3, LPN node within the coverage area of the MCN/eNodeB, the small eNB 306 is a distant away from the eNodeB 302, section 0037, 0042, 0044, section 0057-0060-interference related information from illuminate eNB to the first eNB (section 0070)/,  that the other base station is receiving an uplink transmission) that the other base station is to experience interference while receiving the uplink transmission due to a downlink transmission by the base station (section 0057-0059, see interference due to downlink transmission from Macro node (MCN) and UL transmission from the UE transmission, including the interference in the direction of the low power node (LPN)).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless method and system for mitigating interference between the eNodeBs using created beam forming or null beam as taught by Maltsev ‘270 into the method and apparatus of inter-node interference coordination of Chatterjee ‘861.  The motivation would 

	Regarding claim 35 (New), Chatterjee ‘861 discloses the non-transitory computer readable medium, wherein the information comprises one or more measurements of one or more transmissions from the other base station (see, path loss values in relation to node-to-node channels between the cells and RSTP-type measurements between neighboring cells, col. 10, line 30-55, col. 11, line 17-43). 
 
Regarding claim 36 (New), Chatterjee ‘861 discloses the non-transitory computer readable medium, further comprising: code for measuring the one or more transmissions from the other base station to determine the one or more measurements (see, path loss values in relation to node-to-node channels between the cells and RSTP-type measurements between neighboring cells, col. 10, line 30-55, col. 11, line 17-43). 
 
Chatterjee ‘861discloses all the claim limitations but fails to explicitly teach: Regarding claim 37 (New), the non-transitory computer readable medium of claim 36, wherein measuring the one or more transmissions comprises measuring the one or more transmissions as received using one or more receive beams of the base station.
However, Maltsev ‘270 from the same field of endeavor (see, wireless method and system for mitigating interference/eliminating interference between adjacent cells/eNBs based on interference measurements, section 0044-0048) discloses: Regarding claim 37 (New), the non-transitory computer readable medium (Section 0104-0106-modules which may be implemented in machine-readable storage medium with instructions that is executed by a processor), wherein measuring the one or more transmissions comprises measuring the one or more transmissions as received using one or more receive beams of the see, determined location of null of beam (Section 0059, 0056), and applying beamforming to create beam pattern in relation to receiving potential interferences associated with activities of another base station or a null in the direction of the LPN, 0056, 0058-0059).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless method and system for mitigating interference between the eNodeBs using created beam forming or null beam as taught by Maltsev ‘270 into the method and apparatus of inter-node interference coordination of Chatterjee ‘861.  The motivation would have been to provide mitigation or avoiding interference by assigning different time slots (section 0031).

	Regarding claim 38 (New), Chatterjee ‘861 discloses the non-transitory computer readable medium of claim 36, wherein measuring the one or more transmissions comprises measuring the one or more transmissions using a measuring device tuned to an adjacent channel of a channel of the one or more transmissions (see, each of the node can generate measurement report and send it to the neighboring node, the measurement report includes RSRP or RSRQ value, col. 10, line 52-55+, col. 11, line 17-43, col. 4, line  51-55-interference which includes adjacent channel interference).

Chatterjee ‘861discloses all the claim limitations but fails to explicitly teach:
Regarding claim 39 (New), the non-transitory computer readable medium of claim 34, wherein the information comprises an indication that the base station does not have information regarding a baseline time division duplex (TDD) configuration of the other base station.


see, wireless method and system for mitigating interference/eliminating interference between adjacent cells/eNBs based on interference measurements, section 0044-0048) discloses: Regarding claim 39 (New), the non-transitory computer readable medium (Section 0104-0106-modules which may be implemented in machine-readable storage medium with instructions that is executed by a processor), wherein the information comprises an indication that the base station does not have information regarding a baseline time division duplex (TDD) configuration of the other base station (see, LPN communicates tie TDD configuration to the MCN/eNodeB, the MCN/eNodeB compares it with the MCN’s own TDD configuration, identifies the set of subframes and differing directions, section 0066, 0056-0060).
 	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless method and system for mitigating interference between the eNodeBs using created beam forming or null beam as taught by Maltsev ‘270 into the method and apparatus of inter-node interference coordination of Chatterjee ‘861.  The motivation would have been to provide mitigation or avoiding interference by assigning different time slots (section 0031).

Chatterjee ‘861discloses all the claim limitations but fails to explicitly teach:
Regarding claim 40 (New), the non-transitory computer readable medium of claim 34, wherein the information comprises a baseline time division duplex (TDD) configuration of the other base station, and forming the null comprises forming the null only in slots of the baseline TDD configuration that are indicated to be uplink slots.
However, Maltsev ‘270 from the same field of endeavor (see, wireless method and system for mitigating interference/eliminating interference between adjacent cells/eNBs based on interference measurements, section 0044-0048) discloses:
	Regarding claim 40 (New), the non-transitory computer readable medium (Section 0104-0106-modules which may be implemented in machine-readable storage medium with instructions that is executed by a processor), wherein the information comprises a baseline time division duplex (TDD) configuration of the other base station (see, TDD configuration of the table, transmission of LPN (low power node) and TDD corresponding to the MCN/eNodeB, section 0058-0060), and forming the null comprises forming the null only in slots of the baseline TDD configuration 
that are indicated to be uplink slots (noted: the applying beam forming to create a beam patter or null in relation to the TDD configuration, section 0058-0060, fig. 2, TDD in subframe associated with time slots, 0066).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless method and system for mitigating interference between the eNodeBs using created beam forming or null beam as taught by Maltsev ‘270 into the method and apparatus of inter-node interference coordination of Chatterjee ‘861.  The motivation would have been to provide mitigation or avoiding interference by assigning different time slots (section 0031).

	Regarding claim 41 (New), Chatterjee ‘861 discloses an apparatus (fig. 12, Reference node 710 which includes a transceiver module 716, processing module, scheduler 718 and estimating module 708, col. 25, line 28 to col. 27, line 17) comprising: means for determining (fig. 12, estimating module 708, col. 25, line 28 to col. 27, line 17) based on a location of another base station and information regarding the other base station (see, the estimating module configured to estimate path-loss of node-to-node channels between the nodes, col. 26, line 24-44, see, inter-node interference, full-steering  in the direction  of the victim node or uplink node, col. 18, 26-50, noted: the direction is treated as the location/position of the victim node) comprising that the other base station is receiving an uplink transmission, that the other base station is to experience interference while receiving the uplink transmission due to a downlink transmission by the base station; and means (fig. 12, Reference node 710 which includes a transceiver module 716, processing module, scheduler 718 , col. 25, line 28 to col. 27, line 17) for forming a null in a beam of the downlink transmission in a direction matching the location of the other base station (see, transmitted beamforming at the aggressor node of the downlink node can provide null steering in the direction of the victim node or the uplink node to minimize the signal transmission power, col. 18, line 37-50, noted: the direction is being interpreted as position or location).

	Chatterjee ‘861discloses all the claim limitations but fails to explicitly teach: an indication that the other base station is receiving an uplink transmission that the other base station is to experience interference while receiving the uplink transmission due to a downlink transmission by the base station.
	Chatterjee ‘861discloses all the claim limitations but fails to explicitly teach: an indication that the other base station is receiving an uplink transmission that the other base station is to experience interference while receiving the uplink transmission due to a downlink transmission by the base station.
	However, Maltsev ‘270 from the same field of endeavor (see, wireless method and system for mitigating interference/eliminating interference between adjacent cells/eNBs based on interference measurements, section 0044-0048) discloses: indication (see, determine direction of a null of the beam pattern, section 0059, 0056, fig. 3, LPN node within the coverage area of the MCN/eNodeB, the small eNB 306 is a distant away from the eNodeB 302, section 0037, 0042, 0044, section 0057-0060-interference related information from illuminate eNB to the first eNB (section 0070)/,  that the other base station is receiving an uplink transmission) that the other base station is to experience interference while receiving the uplink transmission due to a downlink transmission by the base station (section 0057-0059, see interference due to downlink transmission from Macro node (MCN) and UL transmission from the UE transmission, including the interference in the direction of the low power node (LPN)).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless method and system for mitigating interference between the eNodeBs using created beam forming or null beam as taught by Maltsev ‘270 into the method and apparatus of inter-node interference coordination of Chatterjee ‘861.  The motivation would have been to provide mitigation or avoiding interference by assigning different time slots (section 0031).

	Regarding claim 42 (New), Chatterjee ‘861 discloses the apparatus, wherein the interference comprises adjacent channel interference (see, adjacent channel interference in relation to inter-node interference between base stations/nodeB’s interference, col. 4, line 42-56). 
		Regarding claim 43 (New), Chatterjee ‘861 as modified by Maltsev ‘270   discloses the apparatus of claim 41, wherein the information comprises a distance from the base station to the other base station (Maltsev, see, determine direction of a null of the beam pattern, section 0059, 0056, fig. 3, LPN node within the coverage area of the MCN/eNodeB, the small eNB 306 is a distant away from the eNodeB 302, section 0037, 0042, 0044).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

	Regarding claim 44 (New), Chatterjee ‘861 discloses the apparatus, wherein the information comprises information regarding attenuation between the base station and the other base station (see, path loss values in relation to node-to-node channels between the cells and RSTP-type measurements between neighboring cells, col. 10, line 30-55, col. 11, line 17-43). 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kasapi et al (US 2002/0126777 A1) discloses beamforming based on determined location (section 0011-0012, 0014, 0039, 0045, 0047-0054, 0057-0057).

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473